Citation Nr: 1524696	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  13-06 188A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease, status post percutaneous coronary intervention and status post coronary artery bypass grafting.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel
INTRODUCTION

The Veteran served on active duty from September 1990 to November 1990.  The Veteran also had Reserve service with the Army National Guard.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  That decision denied service connection for bilateral hearing loss and tinnitus, and granted service connection for coronary artery disease with an initial disability rating of 30 percent, retroactively effective from November 30, 2010.  In March 2013, the Veteran filed a timely Substantive Appeal (VA Form 9) of these issues.

The Agency of Original Jurisdiction (AOJ) certified this appeal to the Board in June 2014.  In August 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw the appeal of the issues of entitlement to service connection for bilateral hearing loss and tinnitus.  Accordingly, by its October 2014 decision, the Board dismissed these two issues.  Thus, the only remaining issue on appeal is the Veteran's claim for entitlement to an initial disability rating in excess of 30 percent for coronary artery disease. 

In August 2014, the Veteran was afforded his requested Board videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the claims file.

The Veteran submitted additional medical evidence at his August 2014 Board hearing.  However, he waived his right to have the AOJ initially consider this evidence in a statement dated in August 2014.  38 C.F.R. §§ 20.800, 20.1304 (2014).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS claims file, there is a separate electronic Virtual VA claims file associated with the Veteran's claim.  The hearing transcript is contained in the Virtual VA file.  Any future consideration of this Veteran's case should take into consideration both electronic claims processing systems. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board sincerely regrets the additional delay, the Board finds that further development is needed prior to disposition of the Veteran's claim for an increased initial rating for coronary artery disease.  

The Board notes that, in its October 2014 remand for a new VA examination, the Board specifically instructed that the Veteran's claims file be reviewed by the examiner, including private medical records dated from April 2013 to April 2014, and that the examination report must reflect that such review was done.  There is no indication in the December 2014 examination report that either the Veteran's claims file or the private medical records were reviewed.  Thus, the Board again instructs that the Veteran's claims file be reviewed by the examiner, including the private medical records dated from April 2013 to April 2014, and that the examination report must reflect that such review was done. 

On remand, the Board also requests that the examiner discuss and reconcile a finding from the December 2014 examination and an earlier finding.  An April 2011 VA examiner found the Veteran's METs level to be greater than three but less than five, and found that the Veteran's METs level limitation was 50 percent due to his coronary artery disease, 25 percent due to chronic obstructive pulmonary disease (COPD), and 25 percent due to peripheral artery disease (PAD).  In contrast, the December 2014 examiner found the Veteran's METs level to be greater than five but less than seven, and found that the Veteran's METs level limitation was due solely to his coronary artery disease.  There is no indication in the December 2014 examination report that the examiner was aware of the Veteran's COPD or PAD.  Thus, the examiner is to opine on whether or not the Veteran's METs level limitation is due solely to his coronary artery disease.  

Also, in August 2014 the Veteran submitted additional medical evidence.  The private medical records submitted reflect treatment the Veteran received at B.M.C.S. in April 2013 for a cardiac event that included cardiac catheterization with stenting, and in April 2014 for a stroke.  The records consist primarily of patient discharge instructions and do not include the full treatment records.  As this case needs to be remanded, the Board finds that efforts to obtain these private medical records should be undertaken as well.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and request that he provide the names, addresses, and approximate dates of treatment of all medical care providers who have provided any treatment to him for coronary artery disease since March 1, 2013, specifically to include the treatment received at B.M.C.S. from April 2013 to April 2014.  Once signed authorizations are received from the Veteran, obtain all private treatment records that have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

2.  After the above development has been completed, obtain an addendum opinion by an appropriate examiner.  The entire claims file, including private medical records dated from April 2013 to April 2014, and a copy of this REMAND must be made available to and reviewed by the examiner designated to provide the addendum opinion.  The examination report must include a notation that this record review took place.

(A) In providing the addendum opinion, the examiner is to discuss the evidence set forth in the private medical records reflecting treatment from April 2013 to April 2014, or any additional relevant treatment set forth in the records obtained, and state whether the opinions expressed in the December 2014 examination report warrant revision in light of the additional evidence.

(B)  In providing the addendum opinion, the examiner is also to opine on whether the Veteran's METs level limitation is due solely to his coronary artery disease or may also be due to other co-morbid factors.  An April 2011 VA examiner found the Veteran's METs level to be greater than three but less than five, and found that the Veteran's METs level limitation was 50 percent due to his coronary artery disease, 25 percent due to chronic obstructive pulmonary disease (COPD), and 25 percent due to peripheral artery disease (PAD).  In contrast, the December 2014 examiner found the Veteran's METs level to be greater than five but less than seven, and found that the Veteran's METs level limitation was due solely to his coronary artery disease.  

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If the examiner believes that an opinion cannot be provided without resorting to speculation, then he/she must provide a detailed medical explanation as to why this is so. 

3.  Readjudicate the claim after the development requested above has been completed.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order. 
 
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




